review the court's application of the law to those facts de novo.    Lader v.
                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, Moe contends that the district court erred by denying
                his claims that counsel was ineffective for failing to investigate and cross-
                examine witnesses to determine whether they heard him confess. Moe
                asserts that, if the witnesses heard him confess, counsel was ineffective for
                failing to question them regarding why the confession was not in their
                written reports, and if the witnesses did not hear him confess, counsel was
                ineffective for failing to present their testimony and video footage which
                would demonstrate that they would have heard the confession had it
                occurred. The district court denied these claims because it determined
                that counsel made a reasonable tactical decision not to investigate
                whether the witnesses heard the confession and Moe failed to demonstrate
                that the verdict would have otherwise been different. See State v. Powell,
                122 Nev. 751, 759, 138 P.3d 453, 458 (2006) (tactical decisions must be
                supported by thorough investigations or "reasonable decisions that
                particular investigations are unnecessary"); Doleman v. State, 112 Nev.
                843, 848, 921 P.2d 278, 280-81 (1996) (an attorney's tactical decisions are
                virtually unchallengeable). The record supports these determinations,
                and we conclude that the district court did not err by denying these
                claims. See Lyons, 100 Nev. at 432-33, 683 P.2d at 505.
                            Second, Moe contends that the district court erred by denying
                his claims that counsel was ineffective for failing to object or request a
                continuance regarding the district court's order that there were only
                sixteen minutes left of trial and for presenting a minimal defense to


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                comply with the court's order. The district court denied these claims
                because it found credible counsel's testimony that he understood the
                district court's comment to refer to the time left in the day, he did not feel
                constrained by the comment, and he would have presented more evidence
                had he deemed it necessary. We conclude that the district court did not
                err by denying these claims.
                            Third, Moe contends that the district court erred by denying
                his claims that counsel was ineffective for failing to prepare and encourage
                him and his girlfriend to testify. The district court denied these claims
                because it found credible counsel's testimony that Moe did not want either
                of them to testify and because it concluded that Moe failed to demonstrate
                that the verdict would have otherwise been different. The record supports
                the district court's determinations and we conclude that it did not err by
                denying these claims.
                            Fourth, Moe contends that the district court erred by denying
                his claim that counsel was ineffective for failing to introduce evidence
                which would have supported claims made in the opening statement that
                he did not enter the business with intent to steal. Because the record
                demonstrates that this evidence, which consisted of a sales advertisement
                and casino receipt, was not indicative of Moe's intent and would not have
                changed the outcome at trial, we conclude that the district court did not
                err by denying this claim.
                            Fifth, Moe contends that the district court erred by denying
                his claims that counsel was ineffective for failing to present a theory of the
                defense instruction and for arguing jury nullification. The district court


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                denied these claims because it concluded that the jury was properly
                instructed under the law and counsel made a strategic decision regarding
                which strategy to present. Although Moe has not provided each jury
                instruction for our review, the record indicates that the jury was
                instructed regarding intent related to burglary; Moe does not suggest what
                additional instructions counsel should have offered and fails to
                demonstrate that the verdict would have otherwise been different. We
                conclude that the district court did not err by denying these claims.
                             Sixth, Moe contends that the district court erred by denying
                his claim that counsel was ineffective for failing to contest the state's
                decision to seek habitual criminal adjudication. Moe contends that the
                prosecutor promised not to seek habitual criminal charges but did so as
                retaliation for Moe exercising his right to trial, and he would have pleaded
                guilty but for the prosecutor's promise that no habitual criminal charges
                would be filed. The district court denied this claim because it concluded
                that counsel did not have a valid basis to contest the filing of the notice
                and Moe's claim that he would have otherwise pleaded guilty was belied
                by the record. The record supports the district court's determinations and
                we conclude that it did not err by denying this claim.
                            Seventh, Moe contends that the district court erred by denying
                his claim that counsel was ineffective for failing to object, investigate, and
                move for a continuance after the prosecutor suggested at sentencing that
                Moe's friend planned to sell the stolen merchandise. The district court
                found credible counsel's testimony at the evidentiary hearing that he did
                not think an objection was warranted and his strategy was to focus on the


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                stale and nonviolent nature of Moe's prior convictions. Moe fails to
                demonstrate that his sentence would have otherwise been different. We
                conclude that the district court did not err by denying this claim.
                            Having considered Moe's contentions and concluded that they
                lack merit, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                      J.




                cc: Hon. Brent T. Adams, District Judge
                     Mary Lou Wilson
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A